Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	In a preliminary amendment dated 03/27/2019 claims 1-14 have been amended. Claim 15 has been canceled. Claims 1-14 have been examined.

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 03/27/2019, 10/08/2020 and 02/25/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
3.	Figures 1-2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cooper (U.S. Patent Application Publication 2018/0167196).
	For claim 1, Cooper teaches a method to counter DCA attacks of order 2 and higher order applied on an encoded table-based (TCi,j) implementation of block-cipher of a cryptographic algorithm to be applied to a message (m), said method comprising the steps of:
	- translating a cryptographic algorithm block-cipher to be applied on a message (m) into a series of look-up tables (Tabi,j) (note paragraphs [0021]-[0022], device uses look-up tables for AES implementation),

	- computing message-dependent masking values, comprising the computation of at least two shares of masking value (mmask1, mmask2) for the input of the table network based on at least two different message derivation functions (F1, F2) (note paragraphs [0061]-[0062], first input mask value, first output mask value and first intermediate mask values (a,b,c) are randomly generated; intermediate mask value (d) is equal to the exclusive disjunction of intermediate mask values (a,b,c)),
	- re-randomizing the tables (TCi,j) using the computed message- dependent masking values (mmask1,mmask2) (note paragraph [0066], second masked table is generated based on second input mask value and second output mask value),
	- computing rounds to be applied on the message (m) based on the randomized network of tables (TCi,j) (note paragraph [0067], device uses first and second masked table in a plurality of rounds of cryptographic operation).

	For claim 12, Cooper teaches claim 1, wherein the message (m) is firstly combined with a first share (mmask1) of masking value (m  mmask1) and then the result is combined with the next share of masking value (mmask2) ((m  mmask1 )  mmask2) (note paragraph [0046], masked T-box transformations are sequentially added together using XOR).

Allowable Subject Matter
6.	Claims 2-11 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Michiels (U.S. Patent Application Publication 2017/0149559) teaches obfuscating a DES lookup table (note paragraphs [0065]-[0068]).

	Michiels et al. (U.S. Patent Application Publication 2017/0033922) teaches obfuscating an S-box lookup table (note paragraphs [0066]-[0067]).

	Michiels et al. (U.S. Patent Application Publication 2017/0033921) teaches obfuscating an AES lookup table with various mask generation functions (note paragraphs [0073] and [0091]).

	Cammarota et al. (U.S. Patent Application Publication 2016/0269175) teaches a masked look-up table (note Fig. 6 and paragraph [0066]).

	Scian (U.S. Patent Application Publication 2009/0086976) teaches masking look up tables (note paragraphs [0040], [0045] and [0050]).

	Chevallier-Mames et al. (U.S. Patent Application Publication 2014/0165030) teaches obfuscating a key or secret in executable code (note paragraph [0031]).


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711.  The examiner can normally be reached on 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J Pearson/Primary Examiner, Art Unit 2438